Gustave G. Rosenberg, J.
This motion is for an order to compel the Fire Marshal of Nassan County to turn over to the petitioner the names and last known addresses of the individuals responsible for setting and causing a certain fire for which the petitioner insurance company has paid its insured and has been subrogated to their rights.
The Fire Marshal refuses to turn over such information, claiming that to do so would be in violation of section 784 of the Family Court Act. On the return date of the motion, the Fire Marshal submitted his file to the court. The court reviewed the file and found that it is a report of the Police Department of Nassau County to the Fire Commissioner and indicates that the parties involved and whose names are being sought herein are all juveniles under the age of 16. The court agrees with *952the Fire Marshal that the petitioner herein is not entitled to the information that he seeks under section 784 of the Family Court Act, which section in substance says that all police records relating to juveniles shall be withheld from public inspection, with the following exception: ‘ but such records shall be open to inspection upon good cause shown by the parent, guardian, next friend or attorney of that person [the juvenile] upon the written order of a judge of the family court in the county in which the order was made The petitioner, not coming under the exception to this statute, is therefore not entitled to the information that it seeks, and its motion herein is in all respects denied.